DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-15 are pending. Claims 3-15 are withdrawn. Claims 1 and 2 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4) and compound MP5 (reading on claims 1 and 2) as the species of compound of formula II in the reply filed on August 24, 2021 is acknowledged. 
The traversal is on the ground(s) that the claims have been amended to now specify that when Ra is hydrogen, Rb is hydrogen, and Rc is methyl, Rf is hydrogen. Applicant argues that Thuring does not disclose or contemplate compounds that fall within the scope of the amended claims.  
In light of Applicant’s claim amendments, Applicant’s arguments are found persuasive. However, Mangnus (Strigol Analogues: Design, Synthesis and Biological Activity; published 2006), whose teachings are discussed in detail below, discloses a compound (e.g., compound 13) which reads on the instant claim 1. Thus, the requirement is still deemed proper.
Note: The elected species, compound MP5 (Ra, Rb, and Rf are each hydrogen; Rc is C1-alkyl; Re is C6-alkylaryl; Rz is C1-alkylene group bonded to C6-alkylaryl group to form a ring, reading on claims 1-2), is found to be free of the prior art. Thus, as per MPEP 803.02(III)(C)(2), search and examination has been expanded, and now further includes the species of compounds wherein: 
Ra, Rb, and Rf are each hydrogen; 
Rc is C1-alkyl; 
Re is optionally substituted C6-C24 alkylaryl; and 
Rz is bivalent optionally substituted C1-C12 alkylene group which bonds to the optionally substituted C6-C24 alkylaryl group of the Re moiety forming a ring.
Claims 3-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 2, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  “an substituted” in line 6 should be “a substituted”.  
Further regarding claim 1, to put the claim in better form, Examiner kindly suggests moving the limitation, “wherein when Re and/or Rz is an substituted functional group…or hydroxyl;” to after the limitation first defining Rz (i.e. after the limitation “wherein Rz is hydrogen…forming a ring;”), so that the limitation is recited after both Re and Rz are first defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangnus (Strigol Analogues: Design, Synthesis and Biological Activity; published 2006).
Applicant claims a composition comprising at least one compound which is represented by formula II as shown in claim 1 (species under examination discussed above). 

Mangnus discloses the following strigol analogue:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Mangnus’s compounds 13 (pg.55) reads on formula II as claimed in the instant claim 1 wherein:
Re is C7-alkylaryl
Rz is a bivalent C1-alkylene group (i.e. methylene) bonded to the C7-alkylaryl group of the Re moiety forming a ring
Rf is hydrogen
Ra is hydrogen
Rb is hydrogen
Rc is C1-alkyl

Allowable Subject Matter
Applicant’s elected species, compound MP5 (Ra, Rb, and Rf are each hydrogen; Rc is C1-alkyl; Re is C6-alkylaryl; Rz is C1-alkylene group bonded to C6-alkylaryl group to form a ring) is free of the prior art.
The prior art references do not teach or fairly suggest the instant application’s elected species, compound MP5 (shown in the instant application’s Figure 1). The closest prior art teachings are those of Mangnus (Strigol Analogues: Design, Synthesis and Biological Activity; published 2006), whose teachings are set forth herein below.
Mangnus discloses that parasitic weeds of the genera Striga and Orobanche cause severe damage to graminaceous and leguminous crops in tropical and semi-tropical areas of the Eastern Hemisphere (pg.1, para.1). Mangnus discloses that suicidal germination of Striga and Orobanche, i.e. introduction of a chemical into the soil to induce germination of the parasitic weed seeds before planting the desired crop, is an attractive approach for controlling weed pests. The natural germination stimulant(s) occurring in the root exudates of host plants are of great interest as they may form a lead in designing selective germination stimulants. However, most attempts to isolate the chemical factor, responsible for induction of germination, from root exudates of host plants were unsuccessful (pg.3, para.2). 
Mangnus discloses that the natural germination stimulant strigol is too complicated a molecule for use as control agent for parasitic weeds as its synthesis would be lengthy and uneconomical. Therefore, considerable effort has been put into the development of analogues of strigol, which have a simpler structure but which have retained an appreciable biological activity. Evaluation of the biological activity revealed that of these strigol analogues, compounds 2 (GR24), 3 (GR18), 4 (GR7), and 5 (GR) are the most active ones (structures shown on pg.53-54). Although no systemic structure-activity relationship study has been carried out, the results obtained Mangnus discloses that the results obtained so far strongly suggest that the actiphore, i.e., the part of the strigol molecule which is primarily responsible for the bioactivity, resides in the CD-moiety of the strigol molecule, and the D-ring alone does not stimulate the germination of parasitic weed seeds (pg.53, para.1).
Mangnus discloses the stimulatory activity of GR24 analogues 6-14, evaluated using seeds of Striga hermonthica (Del.) Benth, and Orobanche crenata. Forsk. Compound 14 (shown below) is closest in structure to the instant application’s compound MP5.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	However, the germination results reveal that all analogues, except compound 14, are considerably active at the concentration of 1 mg/l. Relative to GR24, the percentages of germination observed for compounds 6-13 and GR5 are not significantly different. This demonstrates that the ABC-part of GR24 (and strigol) is not a necessity for exhibiting stimulatory activity (pg.58, para.3). Mangnus discloses that variations in the positions of ring A with respect to the actiphore also demonstrates that the ABC-part plays an important role in the attachment of the stimulant to the receptor site. If the A-ring can no longer approximate its original position as in the GR24 molecule, stimulatory activity is reduced which is evident from a comparison of the germination percentages of analogue 10 with those of 8 and 9 (pg.59, para.2 to pg.60, para.1).
	Mangnus discloses that compound 14 can be considered as a modification of analogue 10 in which the ester function is “closed” to ring C. Thus, it was expected that compound 14 would exhibit an activity at least as good as that of analogue 10. However, compound 14 was found to be completely inactive (pg.60, para.2). 
Mangnus, alone or in combination, does not teach or fairly suggest the instant application’s compound MP5, and the prior art does not appear to teach or fairly suggest modifying Mangnus’s compounds, e.g., Mangnus’s compound 14, to have ring C as a 6-membered ring to arrive at the instant application’s compound MP5.

Conclusion
Claims 1 and 2 are rejected. No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616